By the Court.
The original action was brought in the Court of Common Pleas of Butler county to declare a trust. On appeal the district court gave judgment for the plaintiff, which, upon petition in error, was reversed by the late supreme court commission, and the cause remanded for a new trial. A motion is now made for a rehearing, on the ground that the commission omitted to decide an important question involved in the case. The motion is overruled. This couit has no power to rehear a cause decided by the commission, on the ground that the same was erroneously determined.

Motion overruled.